Exhibit 3.2 AMENDED AND RESTATED BYLAWS OF GAME PLAN HOLDINGS, INC. a Nevada corporation TABLE OF CONTENTS Page ARTICLE I OFFICES 1 Section 1. Principal Office 1 Section 2. Other Offices 1 ARTICLE II DIRECTORS - MANAGEMENT 1 Section 1. Powers, Standard of Care 1 Powers 1 Standard of Care; Liability 1 Section 2. Number and Qualification of Directors 2 Section 3. Election and Term of Office of Directors 2 Section 4. Vacancies 2 Section 5. Removal of Directors 3 Section 6. Place of Meetings 3 Section 7. Annual Meetings 4 Section 8. Other Regular Meetings 4 Section 9. Special Meetings/Notices 4 Section 10. Waiver of Notice 5 Section 11. Quorums 5 Section 12. Adjournment 5 Section 13. Notice of Adjournment 5 Section 14. Sole Director Provided by Articles or Bylaws 5 Section 15. Directors Action by Unanimous Written Consent 5 Section 16. Compensation of Directors 6 Section 17. Committees 6 Section 18. Meetings and Action of Committees 6 Section 19. Advisors 6 ARTICLE III OFFICERS 6 Section 1. Officers 6 Section 2. Election of Officers 7 Section 3. Subordinate Officers, Etc 7 Section 4. Removal and Resignation of Officers 7 Section 5. Vacancies 7 Section 6. Chairman of the Board 7 Section 7. President 7 Section 8. Vice President 8 Section 9. Secretary 8 Section 10. Treasurer 8 ARTICLE IV SHAREHOLDERS' MEETINGS 9 Section 1. Place of Meetings 9 Section 2. Annual Meeting 9 Section 3. Special Meetings 9 Section 4. Notice of Meetings - Reports 10 Section 5. Quorum 10 Section 6. Adjourned Meeting and Notice Thereof 11 Section 7. Waiver or Consent by Absent Shareholders 11 Section 8. Maintenance and Inspection of Bylaws 12 Section 9. Annual Report to Shareholders 12 Section 10. Financial Statements 12 Section 11. Annual Statement of General Information 13 ii TABLE OF CONTENTS (continued) ARTICLE V AMENDMENTS TO BYLAWS 13 Section 1. Amendment by Shareholders 13 Section 2. Amendment by Directors 13 Section 3. Record of Amendments 13 ARTICLE VI SHARES OF STOCK 14 Section 1. Certificate of Stock 14 Section 2. Lost or Destroyed Certificates 14 Section 3. Transfer of Shares 14 Section 4. Record Date 15 ARTICLE VII DIVIDENDS 15 ARTICLE VIII FISCAL YEAR 15 ARTICLE IX CORPORATE SEAL 15 ARTICLE X INDEMNITY 16 ARTICLE XI MISCELLANEOUS 16 Section 1. Shareholders' Agreements 16 Section 2. Effect of Shareholders' Agreements 17 Section 3. Subsidiary Corporations 17 iii BYLAWS
